DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2020 has been entered.

Response to Arguments
Applicant's arguments filed 01/26/2020 have been fully considered but they are in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 6-13, 18, 19, and 21-25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmikko (US 2020/0253479, of record) in view of Shepard (US 2014/0217264, of record) in view of Yoshimoto (US 2019/0209012).
Regarding claim 1, Nurmikko discloses an optical measurement system (Abstract: “infrared brain imager”) comprising: a wearable module (Abstract; [0033]; Fig. 1A: “modular cap 12”) comprising: a light source configured to emit a light pulse ([0035]: “VCSEL arrays 16”; [0040]: “pulses from the VCSEL sources”); a light-emitting light guide configured to convey the light pulse toward a target within a body of a user ([0040]; [0050]: a “beamsplitter” is a light-emitting light guide); a plurality of time-resolved single photon photodetectors ([0037]: “SPADs…time-domain (TD) measurements”; Fig. 2: shows a plurality of SPAD detectors are shown) configured to detect photons from the light pulse after the light pulse is scattered by the target (Fig. 2 shows a plurality of SPAD detectors; [0033]…[0037]: “single-photon avalanche photodiode array SPAD”); a plurality of light-receiving light guides around the light-emitting light guide and configured to receive the photons and convey the photons toward the plurality of photodetectors ([0040], [0050]: “beamsplitter”; [0055]: “Fresnel lenses” - beamsplitter and the lenses constitute a plurality of light guides that direct the scattered light to the plurality of SPAD photodetectors; the light guides are “around”, or proximal, the light-emitting guide because they are part of the same module); and a housing that houses the light source, the plurality of photodetectors, at least a portion of the light-emitting guide, and at least a portion of the at least one each light-receiving light guide ([0007]: the “modular cap housing” includes the “VCSEL-SPAD modules”, which would necessarily include the “Fresnel lenses” disclosed in [0055]).  Nurmikko does not explicitly disclose a signal processing circuit configured to: determine a temporal distribution of the photons detected by the plurality of photodetectors, and generate a histogram based on the temporal distribution of the photons.  However, Shepard teaches the use of a SPAD and generating an arrival time histogram ([0054]: “photon arrival time histograms can be recorded”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the histogram of Shepard to the SPAD of Nurmikko, as to provide relevant information on the scattering characteristics of the photons being detected by the SPAD (see Nurmikko @ [0035]: “photons undergoing minimal scattering in tissue”).  Neither Nurmikko nor Shepard explicitly disclose that the light guides are elongate and that the light-receiving light guides are positioned equidistant from the light-emitting guide.  However, Yoshimoto teaches elongated optical fibers to convey emitted and reflected light ([0042], [0043], Fig. 1: “irradiation optical fiber 11a”, “detection optical fibers 11b”) and that light-receiving guides may be equidistant to a light-emitting guide ([0048], Fig. 2: “light irradiation portions 2c”, “light receiving portions 2d”).  Yoshimoto also teaches that light-receiving guides may terminate at a single photon avalanche diode detector ([0044]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber arrangement of Yoshimoto to the elements of Nurmikko, as to provide a conventional manner of transmitting and receiving optical signals.
Regarding claim 2, Nurmikko does not explicitly disclose that the wearable module further comprises at least one time-to-digital converter (TDC), and the at least one TDC is configured to measure a time difference between an occurrence of the light pulse and an occurrence of an output pulse generated by a photodetector included in the plurality of photodetectors, the output pulse indicating that the photodetector has detected a photon.  However, Shepard teaches that a SPAD uses time-to-digital conversion in performing time-correlated single-photon counting (TCSPC) ([0012]: “time-to-digital converter (TDC)”, [0054]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the TDC of Shepard to the SPAD system of Nurmikko, as to provide a known manner of performing a photon count.
Regarding claim 3, Nurmikko does not explicitly disclose that the signal processing circuit is housed in the housing.  However, Nurmikko does teach an integrated, compact, and wearable device ([0049]: “integrated, compact, wearable”, [0050]: “mobile NIRS device”, Fig. 11).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an integrated signal processor, as to provide device mobility.
Regarding claim 6, Nurmikko discloses a head-mountable component configured to be worn on a head of the user, wherein the wearable module is included in the head-mountable component (Abstract; [0033]; Fig. 1A: “modular cap 12”).
Regarding claim 7, Nurmikko discloses that the head-mountable component comprises a plurality of wearable modules ([0033], [0034], Fig. 2: “VCSEL-SPAD modules 14”).
Regarding claim 8, Nurmikko discloses that the target comprises a brain of the user (Abstract: “brain imager”).
Regarding claim 9, Nurmikko discloses that the at least one photodetector comprises a plurality of single-photon avalanche diode (SPAD) circuits ([0033]…[0037]: “single-photon avalanche photodiode array SPAD”).
Regarding claim 10, Nurmikko discloses a plurality of lenses configured to direct the photons to the plurality of photodetectors ([0007]: the “modular cap housing” includes the “VCSEL-SPAD modules”, which would necessarily include the “Fresnel lenses” disclosed in [0055]; [0055]: “Fresnel lenses, which we use e.g. at the detector”), wherein each of the plurality of lenses is positioned at a proximal end of a light-receiving light guide of the plurality of light-receiving light guides and integrally formed with the light-receiving light guide ([0055]: “Fresnel lenses, which we use e.g. at the detector” - the Fresnel lenses are on the proximal end of the light-receiving guide i.e. beamsplitter with respect to the target).
Regarding claim 11, Nurmikko discloses that the wearable module further comprises a plurality of chambers, each light-receiving light guide is disposed in a chamber included in the plurality of chambers, and the plurality of chambers maintains the plurality of light-receiving light guides in optical alignment with the plurality of photodetectors ([0055]: “Fresnel lenses, which we use e.g. at the detector” are structurally encapsulated in the sensor pad taught in [0057]).
Regarding claim 12, Nurmikko discloses that the wearable module further comprises a support assembly, the plurality of photodetectors are disposed on the support assembly, and the support assembly maintains the plurality of photodetectors in optical alignment with the plurality of light-receiving guides (Fig. 11, [0057]: “sensor pad”; Fig. 2: shows a plurality of SPAD detectors).
Regarding claim 13, Nurmikko does not explicitly disclose that a distance of an optical path from a photodetector included in the plurality of photodetectors to a distal end of a light-receiving light guide optically aligned with the photodetector is less than about 50 millimeters.  However, Nurmikko does teach the use of Fresnel lenses to concentrate a received beam onto photodetectors ([0055]: “Fresnel lenses, which we use e.g. at the detector”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a path of about 50 millimeters, as to provide an appropriate scale of distance in a receiving light guide on a head-mounted optical detector system.
Regarding claim 18, Nurmikko discloses that the light source comprises a first light source configured to emit a first light pulse in a first wavelength; a second light source configured to emit a second light pulse in a second wavelength that is different from the first wavelength ([0053]: “VCSEL linear arrays using two epitaxial wafers”); the light-emitting light guide is configured to convey the first light pulse and the second light pulse toward the target ([0050]: “beamsplitter”); and the optical measurement system comprises an optical member configured to receive the first light pulse from the first light source and the second light pulse from the second light source and direct the first light pulse and the second light pulse to the light-emitting light guide, wherein the light pulse comprises one of the first light pulse and the second light pulse ([0050]: “beamsplitter”; [0055]: “Fresnel lenses which we use e.g. at the detector”).
Regarding claim 19, Nurmikko discloses that the housing houses the first light source, the second light source, and the optical member ([0049]: “integrated, compact, wearable photonic platform”; [0053]; Fig. 11).
Regarding claim 21, Nurmikko discloses a controller configured to control one or more of the first light source or the second light source to output the light pulse ([0053]: “driver chips”).
Regarding claim 22, Nurmikko discloses that the controller is housed in the housing ([0053]: “chip-on-board”).
Regarding claim 23, Nurmikko discloses that the first light source and the second light source each comprises a laser diode ([0008]: “semiconductor laser diode array”).
Regarding claim 24, Nurmikko discloses that the optical member comprises one or more of a light guide (“Fresnel lenses which we use e.g. at the detector”).
Regarding claim 25, Nurmikko discloses that the optical member is configured to direct the first light pulse and the second light pulse to a proximal end of the light-emitting light guide, and the light-emitting light guide is configured to emit the first light pulse and the second light pulse from a distal end of the light-emitting light guide toward the target ([0050]: “beamsplitter”).

Claim(s) 14-17 and 26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmikko (US 2020/0253479, of record) in view of Shepard (US 2014/0217264, of record) in view of Yoshimoto (US 2019/0209012), as applied to claims 1 and 18 above, in view of Asaka (US 2015/0038811, of record).
Regarding claims 14 and 26, neither Nurmikko, Shepard, nor Yoshimoto explicitly disclose that a distal end portion of the each light-receiving light guide protrudes from an upper surface of the housing.  However, Asaka teaches that a distal portion of a light guide protrudes from a surface (Figs. 3abc; [0066]: “tip of the optical fiber 106 protrudes from the opening”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the structural configuration of Asaka to the system of Nurmikko, Shepard, and Yoshimoto, as to provide conventional optics that are intuitively integrated with a head-mounted optical acquisition system.
Regarding claim 15, neither Nurmikko, Shepard, nor Yoshimoto explicitly disclose a spring member configured to bias the distal end portion of each light-receiving light guide away from the upper surface of the housing.  However, Asaka teaches using a spring mechanism to bias an optical fiber towards the head of a subject ([0067], [0070]: “spring 2605”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spring of Asaka to the sensor of Nurmikko, Shepard, and Yoshimoto, as to provide 
Regarding claim 16, neither Nurmikko, Shepard, nor Yoshimoto explicitly disclose that the light-receiving light guide is movable along an optical axis of the light-receiving light guide.  However, Asaka teaches that an optical fiber can be moved (Figs. 3abc; [0067]: “can move in the axial direction with the optical fiber 106 inside the holding portion”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the structural configuration of Asaka to the system of Nurmikko, Shepard, and Yoshimoto, as to provide conventional optics that are moveable.
Regarding claim 17, neither Nurmikko, Shepard, nor Yoshimoto explicitly disclose that the light-receiving light guide is configured to be pressed toward the upper surface of the housing by the body of the user when the wearable module is worn by the user.  However, Asaka teaches a jaw band that is configured to hold a head-mounted optical acquisition module onto a subject’s head (Fig. 2; [0059]; [0154]: “it is required that the tip of the optical fiber contacts the scalp with an appropriate pressure”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the securing of Asaka to the sensor of Nurmikko, Shepard, and Yoshimoto, as to provide a conventional manner of securing a sensor to a person’s head.

Claim(s) 27 and 30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmikko (US 2020/0253479, of record) in view of Yoshimoto (US 2019/0209012).
Regarding claim 27, Nurmikko discloses a wearable module for use in a time domain-based optical measurement system, the wearable module (Abstract; [0033]; Fig. 1A: “modular cap 12”) comprising: a light source configured to emit a light pulse ([0035]: “VCSEL arrays 16”; [0040]: “pulses from the VCSEL sources”); a light-emitting light guide configured to convey the light pulse toward a target within a body of a user ([0040]; [0050]: a “beamsplitter” is a light-emitting light guide); a plurality of time-resolved single-photon photodetectors ([0037]: “SPADs…time-domain (TD) measurements”; Fig. 2: shows a plurality of SPAD detectors are shown) configured to detect photons from the light pulse after the light pulse is scattered by the target (Fig. 2 shows a plurality of SPAD detectors; [0033]…[0037]: “single-photon avalanche photodiode array SPAD”), a plurality of light-receiving light guides around the light-emitting light guide and configured to receive the photons and convey the photons toward the plurality of photodetectors ([0040], [0050]: “beamsplitter”; [0055]: “Fresnel lenses” - beamsplitter and the lenses constitute a plurality of light guides that direct the scattered light to the plurality of SPAD photodetectors; the light guides are “around”, or proximal, the light-emitting guide because they are part of the same module); and a housing that houses the light source, the plurality of photodetectors, at least a portion of the light-emitting light guide, and at least a portion of each light-receiving light guide ([0007]: the “modular cap housing” includes the “VCSEL-SPAD modules”, which would necessarily include the “Fresnel lenses” disclosed in [0055]).  Nurmikko does not explicitly disclose that the light guides are elongate and that the light-receiving light guides are positioned equidistant from the light-emitting guide.  However, Yoshimoto teaches elongated optical fibers to convey emitted and reflected light ([0042], [0043], Fig. 1: “irradiation optical fiber 11a”, “detection optical fibers 11b”) and that light-receiving guides may be equidistant to a light-emitting guide ([0048], Fig. 2: “light irradiation portions 2c”, “light receiving portions 2d”).  Yoshimoto also teaches that light-receiving guides may terminate at a single photon avalanche diode detector ([0044]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber arrangement of Yoshimoto to the elements of Nurmikko, as to provide a conventional manner of transmitting and receiving optical signals.
Regarding claim 30, Nurmikko discloses that the each photodetector included in the plurality of photodetectors comprises a plurality of single-photon avalanche diode (SPAD) circuits ([0033]…[0037]: “single-photon avalanche photodiode array SPAD”).

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmikko (US 2020/0253479, of record) in view of Yoshimoto (US 2019/0209012), as applied to claim 27 above, in view of Shepard (US 2014/0217264, of record).
Regarding claim 28, neither Nurmikko nor Yoshimoto explicitly disclose at least one time-to-digital converter (TDC), wherein the at least one TDC is configured to measure a time difference between an occurrence of a light pulse and an occurrence of an output pulse generated by a photodetector included in the plurality of photodetectors, the output pulse indicating that the photodetector has detected a photon.  However, Shepard teaches that a SPAD uses time-to-digital conversion in performing time-correlated single-photon counting (TCSPC) ([0012]: “time-to-digital converter (TDC)”, [0054]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the TDC of Shepard to the SPAD system of Nurmikko and Yoshimoto, as to provide a known manner of performing a photon count.
Regarding claim 29, Nurmikko does not explicitly disclose a signal processing circuit configured to: determine a temporal distribution of the photons detected by the plurality of photodetectors, and generate a histogram based on the temporal distribution of the photons.  However, Shepard teaches the use of a SPAD and generating an arrival time histogram ([0054]: “photon arrival time histograms can be recorded”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the histogram of Shepard to the SPAD of Nurmikko, as to provide relevant information on the scattering characteristics of the photons being detected by the SPAD (see Nurmikko @ [0035]: “photons undergoing minimal scattering in tissue”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793